Delaney, J. This complaint filed December 27, 1949, alleges that claimant, Harry C. Jewsbury, was injured by reason of an accident occurring on the 21st day of May, 1941, while claimant was engaged in operating á road grader which was being pulled by a State highway truck. The grader started suddenly, throwing claimant backward off of the grader to the gfound, injuring the back of the claimant. After receiving the injury on May 21, 1941, the claimant continued to work for the State Highway Department until he was forced to resign his position in June of 1948, when he was forced to undergo surgery for the correction of the back injury. The record consists of the complaint, motion of respondent to dismiss, notice to call up motion to dismiss, claimant’s reply to respondent’s motion to dismiss. It appears from the record that claimant has failed to comply with. Section 24 of the Workmen’s Compensation Act of this State, which provides that no proceedings for compensation under the Act shall be maintained unless claim for compensation has been made within six months after the accident, and unless application for compensation is filed within one year after the date of the injury, where no compensation has been paid, or within one year after the date of the last payment of compensation, where any has been paid. Failure to file complaint within the one year period under Section 24 bars the right to file such application thereafter. The motion of the Attorney General to dismiss' is hereby allowed. Complaint dismissed.